Fourth Court of Appeals
                                San Antonio, Texas
                                     October 25, 2019

                                   No. 04-19-00506-CV

      Virginia J. BARGAS, Individually and as Guardian for Plaintiff David A. Bargas,
                                       Appellants

                                             v.

           FABRICATION OF RIG & EXPLORATION EQUIPMENT, INC.,
                                Appellees

                From the 218th Judicial District Court, Karnes County, Texas
                          Trial Court No. 15-07-001644-CVK-A
                         Honorable Lynn Ellison, Judge Presiding


                                      ORDER

       The Appellee’s Unopposed Motion to Extend Time to File Brief is hereby GRANTED.
Time is extended to November 20, 2019.


      It is so ORDERED on this 25th day of October, 2019.



                                                                PER CURIAM



       ATTESTED TO: __________________________
                    LUZ ESTRADA,
                    Chief Deputy Clerk